PER CURIAM.
We agree that there was no evidence to support the finding that appellant violated his probation by failing to pay his costs of supervision. Brill v. State, 159 Fla. 682, 32 So.2d 607 (1947). Upon remand the trial court is instructed to correct this finding which was probably the result of a clerical error.
The appealed order is manifestly supported by other violations on the part of appellant and no other error has been demonstrated.
We particularly find that no error was committed by the trial court in requiring Yohe to identify himself as the probationer. State v. Heath, 343 So.2d 13 (Fla.1977) and Watson v. State, 388 So.2d 15 (Fla. 4th DCA 1980).
Affirmed and remanded with instructions.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.